     Case 3:20-cv-01968-JLS-KSC Document 14 Filed 01/07/21 PageID.104 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSEPH DAVALL,                                    Case No.: 3:20-cv-1968 JLS (KSC)
     CDCR #AW-8294,
12
                                      Plaintiff,       ORDER GRANTING EX PARTE
13                                                     APPLICATION TO MODIFY
                         vs.                           BRIEFING SCHEDULE
14
     A. CORDERO; D. WHITE;
15   WHITMAN,
16                                  Defendants.        (ECF No. 13)
17
18
19         Presently before the Court is Defendant Whitman’s Ex Parte Application to Modify
20   the Briefing Schedule. (“Appl.,” ECF No. 13.) On October 5, 2020, Plaintiff filed a
21   Complaint alleging civil rights violations pursuant to 42 U.S.C. § 1983. (ECF No. 1.)
22   Defendant Whitman was served on November 24, 2020. (Appl. at 1.) Plaintiff filed a
23   Motion for a Temporary Restraining Order (“TRO”) nunc pro tunc to November 25, 2020.
24   (ECF No. 9.) On December 8, 2020, the Court ordered Defendants to respond to Plaintiff’s
25   Motion for TRO within seven days and served the Order via U.S. Mail on the California
26   Department of Corrections and Rehabilitation, Department of Legal Affairs. (ECF No. 10
27   at 2.) The Office of Legal Affairs did not respond to the Court’s Order or forward it to
28   Defendant Whitman’s counsel at the Attorney General’s Office. (Appl. at 2.) Defendant
                                                   1
                                                                            3:20-cv-1968 JLS (KSC)
     Case 3:20-cv-01968-JLS-KSC Document 14 Filed 01/07/21 PageID.105 Page 2 of 2



 1   Whitman returned a waiver of service to the U.S. Marshal on December 21, 2020. (Id.; see
 2   ECF No. 12.)
 3         Defendant claims that “neither Defendant nor defense counsel was made aware [of
 4   the Motion and Order] until January 4, 2021.” (Appl. at 2.) As Defendant had not yet
 5   entered an appearance, “defense counsel was not notified of the Motion and Order by the
 6   electronic filing system or by other means.” (Id. at 3.) Defendant Whitman argues that
 7   “[g]ood cause exists to modify the scheduling order because Defense counsel for
 8   Defendant Whitman did not learn of the Motion for a Temporary Restraining Order, or
 9   order to respond until January 4, 2021.” (Id. at 2.)
10         Good cause appearing, the Court GRANTS Defendant Whitman’s Application
11   (ECF No. 13). Defendant Whitman SHALL FILE a response to Plaintiff’s Motion for
12   Temporary Restraining Order on or before January 14, 2021.
13         IT IS SO ORDERED.
14   Dated: January 6, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                                           3:20-cv-1968 JLS (KSC)
